DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 5/23/2022 does not comply with the requirements of 37 CFR 1.121(c) because claims 1 and 3 each includes added language that had been previously indicated as deleted. In particular, the limitations “generally” in each of lines 9 and 12 of claim 1 and line 2 of claim 3, and “substantially” in line 10 of claim 1, have been added to claims 1 and 3, but without underlining indicating the addition of new language. Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

	Any response to this Office Action must include claim amendments made with proper form.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 3 recite “generally” in claim 1, each of lines 9 and 12 and claim 3, line 2, and “substantially” in claim 1, line 10, both terms of approximation that render the claims indefinite. In particular, these terms have not been defined in the Specification in a manner that would have apprised an ordinarily skilled artisan at the time of Applicant’s invention of their metes and bounds. Accordingly, it is unclear as to what structure would meet the “generally” and “substantially” limitations, versus not “generally” and not “substantially,” respectively.
	Claims 2, 5-10, and 12 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson, U.S. Patent No. 9,101,116 B1, in view of Cottam, U.S. Patent No. 1,470,112, Fu, CN 107027656 A (English-language translation provided on PTO-892 mailed 3/25/2022), and Zhang, CN 2284273 Y (cited on PTO-892 mailed 3/25/2022; English-language translation provided therewith).
Re Claim 1, as best understood (see 112(b) rejections, supra), Watson teaches an accessory for an apiary comprising:
A plate (see figure 2, 2:45-49, and 3:2-8) comprising a first longitudinally extending edge (19; see figure 2 and 2:45-49), a second longitudinally extending edge (21; see id.), a first transversely extending end edge (20; see id. and 3:9-12), and a second transversely extending end edge (24; see id.);
A first side panel (panel formed below 18, 20) attached to the first transversely extending end edge (compare figure 2, with Applicant’s figure 1; see also 2:47-49 and 3:9-12);
A second side panel (panel formed below 23, 24) attached to the second transversely extending end edge (compare figure 2, with Applicant’s figure 1; see also 2:47-49 and 3:9-12);
A securing portion (portion above 19) attached to the first longitudinally extending edge of the plate (see figure 2, 2:41-49, 3:2-12, and claims 1 and 3), wherein the securing portion extends generally upwardly from the plate such that it is substantially parallel to a front face of the apiary and the plate slopes downwardly from the front face. See id.
Watson does not expressly teach a portion that extends generally downwardly from the second longitudinally extending edge towards a ground surface; a sensor as claimed; or a reflective beaded surface covering the plate.
Cottam, similarly directed to an accessory for an apiary comprising: a plate (18; see figures 1 and 3) comprising a first longitudinally extending edge (adjacent 2; see id.), a second longitudinally extending edge (edge above 19; see id.), a first transversely extending end edge (one of the 11; see id. and 2:38-46), and a second transversely extending end edge (other of the 11; see id.); a first side panel (one of the 12) attached to the first transversely extending end edge (see figure 1 and 2:38-46); and a second side panel (other 12) attached to the second transversely extending end edge (see id.); teaches that it is known in the art to have a portion (downwardly-extending portion of 18 immediate above 19; see figures 1 and 3) that extends generally downwardly from the second longitudinally extending edge towards a ground surface. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the accessory of Watson to have a portion that extends generally downwardly from the second longitudinally extending edge towards a ground surface, as taught by Cottam, in order to provide a valance, which is known and conventional for awnings, in order to further limit sun exposure by creating shade even while the sun sets, or improve the aesthetics of the awning.
Additionally, Fu, similarly directed to an apiary awning (see figure 1 and translation at Example 1 (page 5)), teaches that it is known in the art for the awning to comprise a sensor (8, 10) configured to detect temperature (10 detects temperature; see figure 1 and translation at page 4, paragraph 1, Example 3 (page 6), and claim 4) and moisture (8 detects moisture). See figure 1 and translation at Examples 1-3, and claim 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Watson as modified by Cottam to comprise a sensor configured to detect temperature and moisture, as taught by Fu, in order to provide automatic monitoring of beehive environmental conditions for ease of use by a beekeeper.
Furthermore, Zhang, similarly directed to an awning (see, e.g., translation at abstract and paragraph [0008]), teaches that it is known in the art to have the awning comprise a reflective prismatic surface (see figure 1 and translation at claim 1 and paragraphs [0008]-[0010]) covering a plate of the awning. See id.
It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plate of Watson as modified by Cottam and Fu to have a reflective prismatic surface covering the plate, as taught by Zhang, in order to prevent excessive heating of the hive entrance and bees entering or exiting the hive during summertime. Although Watson as modified by Cottam, Fu, and Zhang might not expressly teach beaded (though, arguably, prisms might fall under a broadest reasonable interpretation of “beads” consistent with its use in Applicant’s Specification), a person having ordinary skill in the art at the time of Applicant’s invention would have found it obvious to modify the prisms to be beads, a well-known functional equivalent and alternative means for reflecting sunlight, so as to provide a more diffuse scattering of light or provide rounded structures so as to prevent inadvertent injury to the bees. Applicant’s Specification discloses no criticality of beads, describing beads and prisms as alternate embodiments. Spec. at paragraphs [0025]-[0026] and [0044]. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re Claim 2, Watson as modified by Cottam, Fu, and Zhang teaches that the securing portion is positioned at an angle of between 90-160 degrees. See Watson at figure 2.
Re Claim 3, as best understood (see 112(b) rejection, supra), Watson as modified by Cottam, Fu, and Zhang does not expressly teach whether the plate slopes generally downwardly from the front face at an angle of between 25-50 degrees, but Watson expressly teaches that the downward slope of the plate may be adjusted. See Watson at 2:41-46; see also Watson at figure 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plate of Watson as modified by Cottam, Fu, and Zhang to slope generally downwardly from the front face at an angle of between 25-50 degrees, in order to provide a slope appropriate to provide effective sun-shading and protection of the hive entrance depending on the climate and time of year. See Watson at 1:36-44 and 1:48-51. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Claim 8, Watson as modified by Cottam, Fu, and Zhang teaches that the accessory comprises (attachment via Cottam 16) at least one of an indicia (Cottam 2a, 2b; see figures 1 and 4 and 1:86-110), a trademark, a geometric pattern, a customizable color (Cottam 2c; see figure 1 and 2:1-25), a font (Cottam 2a, 2b also meet a font; see figures 1 and 4 and 1:86-110), an embroidery, a print (Cottam 2a, 2b also meet a print; see id.), an image (Cottam 2a, 2b also meet an image), or a combination thereof. See figure 1, illustrating 2a, 2b, and 2c together.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the accessory to Watson to comprise at least one of an indicia, a trademark, a geometric pattern, a customizable color, a font, an embroidery, a print, an image, or a combination thereof, as taught by Cottam, in order to allow individual beehives to be easily identified by bees and by an apiarist for servicing or maintenance. See Cottam at 1:12-19 and 1:72-89.
Re Claim 9, Watson as modified by Cottam, Fu, and Zhang does not expressly teach whether the plate has a length that is at least two times a width of the plate, but appears to illustrate such feature in the figures. See Watson at figure 2; Cottam at figure 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the length of the plate of Watson as modified by Cottam, Fu, and Zhang to be at least two times its width, in order to achieve an optimum balance between weight and size of the awning, and protection of the hive entrance.
Re Claim 10, Watson as modified by Cottam, Fu, and Zhang teaches that the plate further comprises a channel (Cottam 14) near the second longitudinally extending edge (see Cottam at figures 1 and 3) to channel water away from an opening (Watson 13; Cottam O) in the apiary. See id. and Cottam at 2:55-61.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plate of Watson to comprise a channel near the second longitudinally extending edge to channel water away from an opening in the apiary, as taught by Cottam, in order to guide rainwater towards sides of the awning and prevent the rainwater from falling on bees attempting to enter or exit the hive.
Re Claim 12, Watson as modified by Cottam, Fu, and Zhang teaches that the first longitudinally extending edge is comprised of a channel (see Watson at figure 2, 2:41-46, and 3:2-8; see Applicant’s Spec. at paragraphs [0015], [0030] and [0041]; compare Watson at figure 2, with Applicant’s figure 1; see also Merriam-Webster Dictionary, defining “channel” as “a long gutter, groove, or farrow”) for pivoting the plate between 0 and 90 degrees from a front face of the apiary. See Watson at figure 2, 2:41-46, 3:2-8, and claims 1 and 3.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson, Cottam, Fu, and Zhang as applied to claim 1 above, and further in view of Kueneman et al., U.S. Patent No. 5,509,846 (hereinafter Kueneman).
Re Claim 5, Watson as modified by Cottam, Fu, and Zhang teaches that the accessory is comprised of a plastic (see Watson at 2:41-45 and 3:2-8), but does not expressly teach whether the plastic is recycled or a renewable material.
Kueneman, similarly directed to a beehive, teaches that it is known in the art to have the beehive and accessories be comprised of a recycled plastic or a renewable material. See 1:64-66, 2:21-28, and 2:65-3:2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the accessory of Watson as modified by Cottam, Fu, and Zhang to be comprised of a recycled plastic or a renewable material, as taught by Kueneman, in order to use environmentally-friendly materials.
Re Claim 6, Watson as modified by Cottam, Fu, Zhang, and Kueneman teaches that the renewable material is a cardboard (see Kueneman at 2:21-28 and 2:65-67), rather than expressly bamboo.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the renewable material of Watson as modified by Cottam, Fu, Zhang, and Kueneman to be bamboo, in order to use a known, commercially-available material known for superior strength and durability.
Re Claim 7, Watson as modified by Cottam, Fu, Zhang, and Kueneman does not expressly teach that the recycled plastic is at least one of a biodegradable plastic and a compostable plastic, but teaches a renewable material that is at least one of biodegradable and compostable. See Kueneman at 1:64-66, 2:21-28, and 2:65-3:2.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the recycled plastic of Watson as modified by Cottam, Fu, Zhang, and Kueneman to be at least one of biodegradable and compostable, in order to improve the environmental friendliness of the accessory and eliminate the manufacturing that would be required to further recycle the plastic after use.
Claims 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson, in view of Cottam, Fu, Bonge, Jr., U.S. Patent Application Publication No. 2017/0328126 A1, and Zhang.
Re Claim 13, Watson teaches an apiary and awning combination comprising:
An apiary (11) comprised of a pair of side walls (see figures 1 and 2 and 2:18-20, noting that a “standard beehive” includes a pair of side walls), a back panel (see id., noting that a “standard beehive” includes a back panel), a front panel (16), a roof (see id.), and a bottom board (12) defining an interior (see id.), wherein the interior is accessed by an opening (13) in the front panel that is positioned above the bottom board (see figures 1 and 2 and 2:18-25);
An awning (see figure 2 and Abstract) comprised of a plate (see figure 2, 2:45-49, and 3:2-8) and a pair of side panels (formed below 18, 20 and 23, 24; see figure 2, 2:47-49, and 3:9-12) that extend at least partially along the pair of side walls of the apiary (see figure 2);
A securing plate (portion above 19) disposed along a first longitudinal edge (19) of the plate (see figure 2, 2:41-49, 3:2-12, and claims 1 and 3) and at a first angle to the plate. See id.
Watson does not expressly teach whether the plate is flat, a lip disposed along a second longitudinal edge of the flat plate and at a second angle to the flat plate, a plurality of sensors as claimed, or a plurality of glass beads as claimed.
Cottam, similarly directed to an apiary and awning combination comprising: an apiary (H) comprised of a pair of side walls (see figure 1, 1:9-11), a back panel (see id.), a front panel (see id.), a roof (see id.), and a bottom board (13 and/or B; see id.) defining an interior (see id.), wherein the interior is accessed by an opening (O) in the front panel that is positioned above the bottom board (see id.); an awning (see figure 1 and 1:12-19), teaches that it is known in the art for the awning to comprise a flat plate (18; see figures 1 and 3) and a pair of side panels (12) that extend at least partially along the pair of side walls of the apiary (see figure 1 and 2:38-46); and a lip (downwardly-extending portion of 18 immediate above 19; see figures 1 and 3) disposed along a distal longitudinal edge of the flat plate and at an angle to the flat plate. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plate of Watson to be flat, as taught by Cottam, in order to improve the strength of the plate against bending, or if desired to have a more angular appearance of the plate. See Watson at 3:9-12 and 3:31-34. It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Watson to have a lip disposed along a second longitudinal edge, i.e., the distal longitudinal edge, of the flat plate and at a second angle to the flat plate, as taught by Cottam, in order to provide a valance, which is known and conventional for awnings, in order to further limit sun exposure by creating shade even while the sun sets, or improve the aesthetics of the awning.
Additionally, Fu, similarly directed to an apiary and awning combination (see figure 1 and translation at Example 1 (page 5)), teaches that it is known in the art for the awning to comprise a plurality of sensors (8, 10) configured to monitor and detect a temperature (10 monitors and detects temperature; see figure 1 and translation at page 4, paragraph 1, Example 3 (page 6), and claim 4) and a moisture (8 monitors and detects moisture). See figure 1 and translation at Examples 1-3, and claim 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Watson as modified by Cottam to comprise a plurality of sensors configured to monitor and detect a temperature and a moisture, as taught by Fu, in order to provide automatic monitoring of beehive environmental conditions for ease of use by a beekeeper.
Bonge, Jr. teaches that it is known in the art to have an opening in a panel (door; see figure 1) for access by an animal, and a sensor (see paragraph [0049]) configured to detect if the opening in the front panel is obstructed. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Watson as modified by Cottam and Fu to comprise a sensor configured to detect if the opening in the front panel of the apiary is obstructed, as taught by Bonge, Jr., in order to allow remote monitoring of the apiary, as is well-known in the art, for example to alert a beekeeper if the beehive entrance needs to be cleared.
Furthermore, Zhang, similarly directed to an awning (see, e.g., translation at abstract and paragraph [0008]), teaches that it is known in the art to have the awning comprise a plurality of glass prisms (see figure 1 and translation at claim 1) covering a flat plate of the awning (see id.) for reflecting light and heat. See translation at paragraphs [0008]-[0010].
It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the flat plate of Watson as modified by Cottam, Fu, and Bonge, Jr. to have a plurality of glass prisms covering the flat plate for reflecting light and heat, as taught by Zhang, in order to prevent excessive heating of the hive entrance and bees entering or exiting the hive during summertime. Although Watson as modified by Cottam, Fu, Bonge, Jr., and Zhang might not expressly teach glass beads (though, arguably, glass prisms might fall under a broadest reasonable interpretation of “beads” consistent with its use in Applicant’s Specification), a person having ordinary skill in the art at the time of Applicant’s invention would have found it obvious to modify the prisms to be beads, a well-known functional equivalent and alternative means for reflecting sunlight, so as to provide a more diffuse scattering of light or provide rounded structures so as to prevent inadvertent injury to the bees. Applicant’s Specification discloses no criticality of glass beads, describing beads and prisms as alternate embodiments. Spec. at paragraphs [0025]-[0026] and [0044]. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re Claim 14, Watson as modified by Cottam, Fu, Bonge, Jr., and Zhang teaches that the first angle between the securing plate and the flat plate ranges from 90-160 degrees. See Watson at figure 2.
Re Claim 17, Watson as modified by Cottam, Fu, Bonge, Jr., and Zhang teaches that the awning further comprises a channel (Cottam 14) along the second longitudinal edge. See Cottam at figures 1 and 3 and 2:55-61.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the awning of Watson to comprise a channel along the second longitudinal edge, as taught by Cottam, in order to guide rainwater towards sides of the awning and prevent the rainwater from falling on bees attempting to enter or exit the hive.
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson, Cottam, Fu, Bonge, Jr., and Zhang as applied to claim 13 above, and further in view of Kueneman.
Re Claim 15, Watson as modified by Cottam, Fu, Bonge, Jr., and Zhang teaches that the awning is comprised of a plastic (see Watson at 2:41-45 and 3:2-8), but does not expressly teach whether the plastic is recycled or a renewable material.
Kueneman, similarly directed to a beehive, teaches that it is known in the art to have the beehive and accessories be comprised of one of a recycled material or a renewable material. See 1:64-66, 2:21-28, and 2:65-3:2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the awning of Watson as modified by Cottam, Fu, Bonge, Jr., and Zhang to be comprised of one of a recycled material or a renewable material, as taught by Kueneman, in order to use environmentally-friendly materials.
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson, Cottam, Bonge, Jr., and Zhang.
Re Claim 18, Watson teaches an apiary awning (see Abstract) attachable to an apiary (see id. and figure 1), the apiary awning comprising:
A generally rectangular plate (see figure 2, 2:41-49, 3:2-8, and claim 1) comprising first and second longitudinally extending edges (19, 21; see figure 2 and 2:45-49) and first and second transversely extending sides (formed below 18, 20 and 23, 24; see id. and 3:9-12), wherein the first and second transversely extending sides collectively define a width (corresponding to lengths of 20, 24; see figure 2), and the first and second longitudinally extending edges collectively define a length (see id.);
A securing plate (portion above 19) extending outwardly in a first direction from the first longitudinally extending edge. See figure 2, 2:41-49, 3:2-12, and claims 1 and 3.
Watson does not expressly teach whether the plate is rectangular; a protective lip extending outwardly in a second direction from the second longitudinally extending edge, wherein the first direction is opposite the second direction; or a sensor and plurality of prisms as claimed.
Cottam, similarly directed to an apiary awning comprising: a rectangular plate (18; see figures 1 and 3) comprising first and second longitudinally extending edges (adjacent 2, above 19; see id.) and first and second transversely extending sides (12; see figure 1 and 2:38-46, wherein the first and second transversely extending sides collectively define a width (corresponding to length of 11; see id.), and the first and second longitudinally extending edges collectively define a length (see figure 1), teaches that it is known in the art to have a protective lip (downwardly-extending portion of 18 immediate above 19; see figures 1 and 3) extending outwardly in a second direction from the second longitudinally extending edge. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the awning of Watson to having the plate be rectangular and the awning to comprise a protective lip extending outwardly in a second direction from the second longitudinally extending edge, as taught by Cottam, in order to provide a conventional valance, which is known and conventional for awnings, in order to further limit sun exposure by creating shade even while the sun sets, or improve the aesthetics of the awning. Combining the teachings of Watson and Cottam results in the first direction being opposite the second direction. See Watson at figure 1; Cottam at figures 1 and 3.
Bonge, Jr. teaches that it is known in the art to have an opening in a panel (door; see figure 1) for access by an animal, and a sensor (see paragraph [0049]) configured to monitor and detect a debris clogging access through the opening. See id., noting that Bonge, Jr.’s sensor is described as being configured to monitor and detect an obstruction or animal presence in the opening, and accordingly is configured to monitor and detect a debris clogging access through the opening.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Watson as modified by Cottam to comprise a sensor configured to monitor and detect a debris clogging access to the apiary, as taught by Bonge, Jr., in order to allow remote monitoring of the apiary, as is well-known in the art, for example to alert a beekeeper if the beehive entrance needs to be cleared.
Furthermore, Zhang, similarly directed to an awning (see, e.g., translation at abstract and paragraph [0008]), teaches that it is known in the art to have the awning comprise a plurality of prisms (see figure 1 and translation at claim 1) covering a plate of the awning (see id.) for reflecting light and heat. See translation at paragraphs [0008]-[0010].
It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the rectangular plate of Watson as modified by Cottam and Bonge, Jr. to have a plurality of prisms covering the rectangular plate for reflecting light and heat, as taught by Zhang, in order to prevent excessive heating of the hive entrance and bees entering or exiting the hive during summertime.
Re Claim 20, Watson as modified by Cottam, Bonge, Jr., and Zhang does not expressly teach whether the length is at least two times the width, but appears to illustrate such feature in the figures. See Watson at figure 2; Cottam at figure 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the length of Watson as modified by Cottam, Bonge, Jr., and Zhang to be at least two times the width, in order to achieve an optimum balance between weight and size of the awning, and protection of the hive entrance.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson, Cottam, Bonge, Jr., and Zhang as applied to claim 18 above, and further in view of Fu.
Re Claim 19, Watson as modified by Cottam, Bonge, Jr., and Zhang teaches a channel (Cottam 14) positioned adjacent to the second longitudinally extending edge (see Cottam at figures 1 and 3), but does not expressly teach a sensor as claimed.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plate of Watson to comprise a channel near the second longitudinally extending edge to channel water away from an opening in the apiary, as taught by Cottam, in order to guide rainwater towards sides of the awning and prevent the rainwater from falling on bees attempting to enter or exit the hive. See Watson at figure 2; Cottom at figures 1 and 3 and 2:55-61.
Fu, similarly directed to an apiary awning (see figure 1 and translation at Example 1 (page 5)) attachable to an apiary, teaches that it is known in the art for the awning to comprise a sensor (8, 10) for detecting at least one of a debris, a temperature (10 detects temperature; see figure 1 and translation at page 4, paragraph 1, Example 3 (page 6), and claim 4), and a moisture (8 detects moisture; see figure 1 and translation at Examples 1-3, and claim 1). Compare Fu at figure 1, with Applicant’s figure 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Watson as modified by Cottam, Bonge, Jr., and Zhang to comprise a sensor for detecting at least one of a debris, a temperature, and a moisture, as taught by Fu, in order to provide automatic monitoring of beehive environmental conditions for ease of use by a beekeeper.
Response to Arguments
Applicant’s arguments, filed 5/23/2022, with respect to the rejection(s) of claim(s) 1-3, 8-10, and 12 under 35 U.S.C. 103 as being unpatentable over the combined teachings of Watson, Cottam, and Fu, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Watson, Cottam, Fu, and Zhang. Zhang teaches or renders obvious the newly added features.
Applicant’s arguments regarding the rejections of claims 13, 14, and 17 under 35 U.S.C. 103 as being unpatentable over the combined teachings of Watson, Cottam, Bonge, Jr., and Zhang, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Watson, Cottam, Fu, Bonge, Jr., and Zhang. Fu teaches the newly claimed features.
Applicant’s arguments regarding the rejections of claims 18 and 20 under 35 U.S.C. 103 as being unpatentable over the combined teachings of Watson, Cottam, and Zhang, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Watson, Cottam, Bonge, Jr., and Zhang. Bonge, Jr. teaches the newly claimed features.
Applicant argues that Taylor, relied upon for teaching the features of previously pending claim 4, does not teach “a reflective beaded surface covering the plate,” as recited in amended claim 1. Rem. 7.
Applicant’s argument is moot, because the Examiner does not rely upon Taylor for teaching the new limitations of claim 1. Instead, Zhang is relied upon for teaching the new features, and a person having ordinary skill in the art at the time of Applicant’s invention would have combined the teachings of Watson, Cottam, Fu, and Zhang in the manner indicated by the Examiner in the rejection of claim 1 for the reasons articulated therein.
Applicant’s arguments directed to dependent claims 5-7 refer to the arguments presented with respect to claim 1, and are accordingly unpersuasive for the same reasons as discussed above.
Applicant argues, with respect to Bonge, Jr., that “[t]he Bonge Jr. invention is essentially a pet door with an auto-retract function. The only mention of any kind of a sensor is a single generic reference to a possible sensor capable of detecting an obstruction. The purpose of this alternative possible ‘sensor’ would seem to be to prevent activation of the door that would potentially close on a pet that was still within in the opening.” Rem. 9 (citing Bonge, Jr. at paragraph [0049]; emphasis omitted). Applicant contends that “[t]he Bonge Jr. invention would only seem to be useful if the door was about to be activated.” Rem. 9.
Applicant’s argument is unpersuasive because its fails to provide evidence that “a single generic reference to a possible sensor capable of detecting an obstruction” cannot be mapped to “a…sensor[ ] configured to monitor and detect…if the opening in the front panel of the apiary is obstructed,” as recited in claim 13. For example, Bonge, Jr.’s sensor capable of detecting an obstruction, as agreed by Applicant, would be configured to monitor and detect whether an opening is obstructed.
Notably, Applicant’s Specification is similarly vague as to the claimed sensor, referring to it only once and reciting a variety of possible sensors. See Spec. at paragraph [0032] (“In a preferred embodiment, the awning device 100 may further comprise one or more sensors 230 (e.g., motion sensors, temperature sensors, moisture sensors, obstruction sensors, etc.) to, for example, track the egress and ingress of the bees 220, monitor the interior temperature or humidity of the apiary 200, detect if debris has clogged the entrance 208 to the apiary 200, etc.”).
Furthermore, Applicant’s contention that the purpose of Bonge, Jr.’s sensor is different from Applicant’s, is not persuasive. Bonge, Jr. is relied upon for teaching that a sensor configured to monitor and detecting whether an opening in a panel is obstructed. See rejection of claim 13, supra. Additionally, the Examiner has articulated a reasoning with rational underpinning as to why an ordinarily skilled artisan at the time of Applicant’s invention would have combined the teachings of Watson, Cottam, Fu, Bonge, Jr., and Zhang to arrive at the claimed invention. The opening in the access panel of Bonge, Jr. is similar to the opening in the front panel of the apiary of Watson as modified by Cottam, Fu, and Zhang—both are intended to allow entry or exit of an animal.
Additionally, Applicant’s reliance on Bonge, Jr.’s sensor being used for activation of the pet door or preventing of activation thereof, is misplaced. In particular, as discussed above, Bonge, Jr. is relied upon for teaching that a sensor configured to monitor and detect if an opening in a panel is obstructed, is known in the art. The pertinent inquiry regarding a conclusion of obviousness is what an ordinarily skilled artisan would have found obvious at the time of Applicant’s invention. Here, the Examiner has articulated that an ordinarily skilled artisan at the time of Applicant’s invention would have found it obvious to combine the teachings of Bonge, Jr. with those of Watson, Cottam, Fu, and Zhang, in order to allow remote monitoring of the apiary, as is well-known in the art, for example to alert a beekeeper if the beehive entrance needs to be cleared. Applicant does not provide evidence as to why such rationale would not have been obvious.
Applicant argues that it “is at a loss as to how a person skilled in the art to which the invention pertains, for example a beekeeper, would look to automatic pet doors to suggest a way to detect if the opening to a beehive is blocked.” Rem. 9 (emphasis omitted). Applicant further avers that “beehive do not have doors,” and “there is no concern that the bee could be harmed by an automatic door.” Id.
To the extent Applicant argues that Bonge, Jr. is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bonge, Jr. is at least reasonably pertinent to the particular problem with which Applicant was concerned. Here, the particular problem to be solved by Applicant relates to, inter alia, protecting against elements or debris from blocking an apiary entrance. Spec. at paragraph [0032]. In furtherance thereof, Applicant provides sensors to, inter alia, detect whether debris has clogged the apiary entrance. Id. at paragraph [0033]. Similarly, Bonge, Jr. is directed to protecting against elements or debris, i.e. obstruction or animal parts, from blocking an entrance panel. See paragraph [0049]. When Bonge, Jr. detects an obstruction or animal part, the panel is prevented from closing so as to allow the blockage to be removed. Id. In furtherance thereof, similar to Applicant, Bonge, Jr. provides a sensor to detect whether debris has clogged the entrance. Id.
As to Applicant’s contention that beehives do not have doors, and there exists no concern of injury to a bee by a closing door, such argument is unpersuasive for the reasons discussed above. In particular, Bonge, Jr. is relied upon for teaching a known sensor for monitoring and detecting whether an opening in an entrance panel is obstructed.
Applicant argues that “[n]othing at all in Zhang relates to beekeeping or anything remotely similar. As such, why would a person skilled in the art be motivated to look at a foreign country reference that is not even directed to a similar inventive technology create the present invention.” Rem. 9, 11.
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). Here, Zhang is at least reasonably pertinent to the particular problem Applicant was attempting to solve, namely providing an “awning or shielding device” that “protect[s] from rainwater, flooding, excessive heat and more.” Spec. at paragraph [0002]. Applicant discloses that “[t]he awning device utilizes a reflective material, such as a prismatic film or beaded material, to minimize the heat absorption and reflect heat and light away.” Id. Analogously, Zhang relates to an awning or shielding device (see translation at paragraph [0008] and abstract), that protects from at least excessive heat and more (see id.), and that uses a reflective material, such as a prismatic film or beaded material, to minimize the heat absorption and reflect heat and light away. See id. and translation at paragraphs [0001] and [0008]-[0010]. Accordingly, Zhang is analogous art.
As to Applicant’s attempt to distinguish its claimed invention from that taught by a foreign reference, such difference is not germane to whether the prior art teaches or renders obvious the claims.
	Applicant requests clarification of how the Examiner reaches the conclusion that modifying the prisms of Zhang to be glass beads is a simple substitution of known elements that would obtain predictable results. Applicant argues that “the Zhang prisms are for fully reflecting light. As Examiner admits, glass beads would be nowhere near fully reflecting.” Rem. 9-10.
	Applicant’s argument is unpersuasive, because diffuse scattering of light does not decrease the amount of reflected light. Notably, scattered light is also reflected light, but the term “diffuse scattered” light means that the light is reflected in a manner in which each ray is reflected at a different angle, thereby creating scattered, diffused, reflected light. As to the degree to which a material reflects light, it is the properties of the material, e.g. glass vs. aluminum vs. cotton, and the color of the material, e.g. opaque vs. transparent, that make such a determination.
	Furthermore, as the Examiner has determined, substituting glass prisms with glass beads, is merely modifying the shape of the glass, without changing its function as reflecting light. “Beads” encompasses well-known and conventional shapes. Arguably, as noted in the rejections above, the prisms of Zhang might even be encompassed by “bead,” as the term is used in Applicant’s Specification.
	Applicant avers that “Zhang suggest nothing about a plurality of beads covering a flat plate. Zhang merely teaches a reflecting glass plate.”
	Applicant’s contention is unpersuasive in view of the Examiner’s findings in the rejections above. Notably, Applicant’s argument is presented without supporting evidence to demonstrate why the Examiner’s findings are in error.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642